Citation Nr: 0320029	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  99-13 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
fraying of the rotator cuff, status post coracoacrominal 
ligament resection, status post acromioplasty of the left 
shoulder, to include as secondary to the veteran's service-
connected right shoulder disability.

2.  Entitlement to an increased evaluation for the residuals 
of postoperative capsular repair for recurrent dislocation of 
the right shoulder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
that denied the benefits sought.

In June 2002, the Board concluded that additional development 
was required in accordance with the Veterans Claims 
Assistance Act of 2000 [VCAA}, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board sought to obtain additional medical 
records and it also asked that an examination of both 
shoulders be accomplished.  In conjunction with this 
development, the Board notified the veteran that is was 
deferring issuing a decision and that it would be undertaking 
additional development of the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development.

After the development was accomplished, the claim was 
returned to the Board for further review.  In April 2003, it 
was determined that the claim would need to be remanded 
because it was discovered that the veteran wanted the 
opportunity to present oral evidence before the VA.  Hence, 
the claim was remanded and in May 2003, the veteran provided 
testimony before a VA hearing officer.  The claims folder, 
including the evidence previously developed by the Board, was 
then reviewed by the RO.  The RO continued to deny the 
veteran's claim and notified him of such through the issuance 
of a Supplemental Statement of the Case, dated July 3, 2003.  
The Board finds that the RO's consideration of the additional 
evidence developed by the Board is in accordance with the 
precepts alluded thereto in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003), and the claim need not be remanded to the RO pursuant 
to the instructions given by the Federal Circuit Court in 
that case.  The claim has since been returned to the Board 
for review.

The issue of entitlement to an increased evaluation for a 
right shoulder disability will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran currently has a left shoulder disability 
characterized as degenerative fraying of the rotator cuff, 
status post coracoacrominal ligament resection and status 
post acromioplasty.

3.  There is no competent medical evidence linking a left 
shoulder disability to the veteran's military service or to 
his service-connected right shoulder disorder.  


CONCLUSION OF LAW

A left shoulder disability, to include degenerative fraying 
of the rotator cuff, status post coracoacrominal ligament 
resection, status post acromioplasty, was not incurred in or 
aggravated by service or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is receiving benefits for a right shoulder 
disability, which he injured while he was in service.  He 
maintains that because of his right shoulder disability, 
increased stress and strain has been placed on the left 
shoulder resulting in his current disability.  He therefore 
asks that service connection be granted for this disorder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, eliminates the concept of a well-grounded claim, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, and the 
supplemental statements of the case issued by the RO.  He has 
been told that he needed to submit evidence supporting his 
assertions that he has a current left shoulder disability and 
that it is either related to his military service or his 
service-connected right shoulder disorder.  Moreover, he has 
been told that the evidence did not originally show that his 
claimed disability was service-connected but he was told of 
the evidence needed to support his claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names and addresses of medical facilities, doctors, 
witnesses, and the like that would corroborate his 
assertions.  The VA accomplished this task through the 
issuance of supplemental statements of the case that spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed him that it would 
request these records and other evidence, but that it was his 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent an evaluation of the left and right 
shoulders.  Therefore, VA has adequately notified the veteran 
of the evidence it would obtain and of the evidence that was 
necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  It 
also provided a medical examination of the veteran in order 
to determine whether the veteran was now suffering from a 
ratable left shoulder disorder and the etiology of such a 
condition.  The veteran was also provided the opportunity to 
present testimony at a hearing on appeal at the RO.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2002), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The veteran's service medical records are negative for any 
findings or manifestations of, or treatment for, a left 
shoulder disability.  VA medical evidence of record indicates 
the veteran underwent surgery on his left shoulder in 2000.  
Upon completion of the surgery, the veteran's doctor wrote 
the following:

	. . . has recently had surgery on 
his left shoulder for impingement 
syndrome, rotator cuff tear and arthritic 
changes of the acromioclavicular joint.  
These problems are possibly secondary to 
overuse and compensation for a right 
gleno-humeral (shoulder) fusion performed 
in 1990 for a service-connected injury. . 
. .

The opinion was received at the RO in July 2000.  The doctor 
did not provide any additional documents in support of his 
hypothesis.  

Shortly after receiving the doctor's opinion, the veteran 
underwent a shoulder examination at the Jackson VA Medical 
Center.  The examination was accomplished in July 2000.  The 
examiner reviewed the veteran's claim folder along with the 
above note, and then proffered the following:

I believe that the changes found in his 
left shoulder are the result of ageing 
and the normal wear and tear from 
activities of daily living.  I do not 
believe that a fusion of the right 
shoulder would cause any additional 
damage to the left one.

The diagnoses were status post arthroscopic surgery, probable 
impingement syndrome and mild osteoarthritis of the left 
shoulder.

Notwithstanding the assertions made by the VA physician, the 
veteran continued to assert that his left shoulder disability 
was caused by or the result of his service-connected right 
shoulder disability.  

As reported above, the Board sought additional development of 
the claim in 2002.  The Board asked that an opinion be 
rendered as to whether the veteran's left shoulder disability 
was caused by or the result of or aggravated by the service-
connected right shoulder disorder.  In conjunction with this 
request, a VA Joints Examination was accomplished in October 
2002.  The examiner reviewed the veteran's claim folder and 
he provided the following conclusion:

	. . . I believe that the surgical 
fusion of the right shoulder was a result 
of his recurrent dislocations, which 
began during basic training.  The 
problems with his left shoulder are 
commonly seen in the general population.  
It is more likely than not that they are 
unrelated to his right shoulder.  

On the occasion of a hearing on appeal in May 2003, the 
veteran testified that his left shoulder disability is 
related to his service-connected right shoulder disability.  
He stated that he depended on the use of his left shoulder 
more because of an inability to use the right shoulder.  The 
veteran further pointed out that had undergone surgery on his 
left shoulder and that he was taking medication for pain.  

A review of the veteran's service medical records does not 
show treatment for a left shoulder disability.  Further, the 
only document that vaguely etiologically links the left 
shoulder disability with the service-connected right shoulder 
disability is the one discussed above.  There are no other 
documents or suggestions by medical personnel that 
corroborate the veteran's assertions.  Instead, there are two 
contra opinions that are not crouched in terms such as 
"possible" or "may"; they specifically repudiate the 
veteran's assertions by not linking the two disabilities to 
one another.

Nevertheless, it might be argued that the opinion provided in 
July 2000 fulfills the provisions of 38 C.F.R. § 3.303(d) 
(2002) since a medical professional has linked the veteran's 
service-connected right shoulder disability with the 
veteran's left shoulder condition.  The Board holds that the 
statement is inconclusive and speculative.  That is, the 
doctor opined that it was "possible" that the veteran's 
left shoulder disability was secondary to overuse and 
compensation for his right shoulder disability.  

This evidence is deemed to be of limited weight as the 
statement fails to assert a medical basis upon which the 
supposition was predicated.  The Court has made it clear that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993)(an examining physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to the question 
of whether there is a causal relationship between emotional 
stress associated with service-connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 
145-46 (1993)); Kates v. Brown, 5 Vet. App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992)); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); see also 
Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).

Additionally, a diagnosis or opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In other words, since the doctor couched his statement with 
the speculative term "possibly", such an opinion 
constitutes "non-evidence" with no positive or negative 
weight, or at best, little positive weight due to its lack of 
rationale or explanation.  He did not provide treatises, 
manuals, or other documents that would support his 
assertions.  An examiner's opinion must be supported by 
clinical evidence and not merely general conclusions based on 
a history furnished by the appellant.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Consequently, his suppositions are no 
better than the facts alleged by the claimant, and may be 
accorded little weight with regard to the etiology of the 
veteran's current disability.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 
(1993).

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have suffered from pain in the left shoulder.  
However, he is not competent to say that he has an actual 
disability that is related to his service-connected right 
shoulder disability.  In other words, there is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a disability of the left shoulder, 
medical evidence positively and conclusively etiologically 
linking this disability with the veteran's service-connected 
right shoulder disability has not been presented.  Moreover, 
there is no evidence showing that the left shoulder 
disability began while the veteran was in service.  Instead, 
the evidence indicates that the veteran's left shoulder 
disorder did not begin exhibiting symptoms and manifestations 
until the year 2000 - 28 years after the veteran was 
discharged from the service.  This same evidence suggests 
that this left shoulder disability is common among the 
population and not the result of the veteran's military 
service or his service-connected right shoulder disability.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  The 
veteran's claim is thus denied.  


ORDER

Service connection for degenerative fraying of the rotator 
cuff, status post coracoacrominal ligament resection, status 
post acromioplasty of the left shoulder, to include as 
secondary to the veteran's service-connected right shoulder 
disability, is denied.


REMAND

As noted on the front page of this decision, the veteran is 
seeking to obtain a higher rating for his service-connected 
right shoulder disability.  Said disorder has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5202 (2002).  
This rating criterion involves the impairment of humerus and 
it does not take into account any scaring or neurological 
symptoms that are the residuals of the right shoulder 
disability.  Pursuant to Esteban v. Brown, 6 Vet. App. 259 
(1994), separate manifestations of the same disability may be 
rated individually if none of the symptomatology for any one 
of the conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, in addition to the injury to the right shoulder, there 
may be other separate and distinct disabilities and disorders 
related to the shoulder disability.  These disabilities may 
include a scar or scars, muscle injury, and nerve 
involvement.  

A review of the record shows that the veteran's physical 
right shoulder residuals have been organized as one single 
disability.  In other words, the record does not show that 
adequate consideration has been given to possible muscle 
disabilities, nerve disorders, or to the scarring of the skin 
as the result of the various shoulder operations.  

Accordingly, the Board finds that the veteran should be 
afforded VA orthopedic, neurological, and dermatological 
evaluations in order to thoroughly determine the full extent 
of the residuals of his injuries to the right shoulder.  A 
determination should must be made by the RO as to whether the 
evidence supports an increased evaluation for the service-
connected right shoulder disability with consideration given 
to the tenets and precepts of Esteban v. Brown, 6 Vet. App. 
259 (1994), and 38 C.F.R. § 4.14 (2002).  

With regard to the examinations, the Board notes that 
evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2002), where applicable.  Under 38 C.F.R. § 4.40 (2002), 
functional loss due to pain and weakness supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), Court expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In that case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

Therefore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca, 8 Vet. App. 
at 204-7 (1995).   

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all private and VA Medical Centers 
from which he has received treatment for 
his service-connected right shoulder 
disability since January 2003, and to 
provide the approximate dates of 
treatment.  Ask the veteran to provide an 
appropriate release for each private care 
provider.  Obtain and associate with the 
claims file all treatment records of 
which the veteran provides notice.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The veteran should be afforded VA 
orthopedic, muscle, neurological, and 
scar examinations to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected right shoulder disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician(s) designated to examine 
the veteran.  

The scar examination should indicate if 
the veteran has any tender or painful 
scars and/or any scarring which causes 
limitation of motion of the affected 
joints of the right upper extremity.  

Examination of the muscles should include 
objective findings as to any evidence of 
fascial defect, atrophy, or impaired 
tonus, depressed and/or adherent scars, 
symptoms of muscle disability such as 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 

The orthopedic examiner should perform 
range of motion testing of the right 
shoulder.  In the description of the 
results of this testing, the orthopedic 
examiner should indicate in degrees what 
normal range of motion is as compared to 
the veteran's range of motion of all 
affected joints.  The orthopedic examiner 
should also be asked to determine whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joints are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

With respect to the neurology 
examination, the examiner should describe 
any neurological deficits caused by the 
right shoulder disability.  This should 
include a detailed assessment of 
functioning of the right shoulder.  The 
doctor should comment on the extent of 
paralysis, if any, in the appellant's 
right upper extremity and whether such 
paralysis is a residual of the service-
connected shoulder disorder.  

On the basis of current medical findings, 
a review of the file, and information 
received from the veteran at the 
examination, the examiner should address 
each of the following in detail and 
provide a complete explanation of the 
basis for the conclusions reached:

(a)  The neurologist should indicate 
which of the nerve groups itemized in the 
VA Schedule for Rating Disabilities are 
affected by the right shoulder 
disability, including the upper radicular 
group (Code 8510), the middle radicular 
group (Code 8511), the lower radicular 
group (Code 8512), all radicular groups 
(Code 8513), the musculospiral (radial) 
nerve (Code 8514), the median nerve (Code 
8515), the ulnar nerve (Code 8516), the 
musculocutaneous nerve (Code 8517) or the 
circumflex nerve (Code 8518).  38 C.F.R. 
Part 4 (2002).  

(b)  For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, noting such relevant factors 
as strength, incoordination, inability to 
make a fist, ability or inability to move 
fingers or pain.

(c)  In responding to the foregoing 
inquiry, the neurologist should 
specifically describe the related 
impairment of motor function, trophic 
changes, and sensory disturbance within 
the meaning of 38 C.F.R. § 4.120 (2002).

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claims.  The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


